Exhibit 10.1

SERVICES AGREEMENT

This SERVICES AGREEMENT (“Agreement”) by and between DB Servicing Corporation, a
Delaware corporation (“DB Servicing Corporation”), and Discover Bank, a Delaware
banking corporation (“Discover Bank”), is dated as of January 1, 2011.

WITNESSETH:

WHEREAS, it is the mutual desire of the parties that DB Servicing Corporation
perform various services for, or on behalf of, Discover Bank, as set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Term. The term of this Agreement (“Term”) shall commence as of the date
hereof and shall continue in effect provided that either party can terminate
this Agreement upon one hundred eighty (180) days prior written notice of
termination to the other party.

2. Services. DB Servicing Corporation shall perform such services for, or on
behalf of, Discover Bank as more fully described in Exhibit A attached hereto
and incorporated herein and such additional services as agreed to from time to
time by the parties, (individually and collectively, the “Services”). DB
Servicing Corporation shall provide the Services utilizing at least such levels
of diligence, care, completeness and timeliness customarily followed by service
entities providing processing services to large financial institutions. DB
Servicing Corporation may satisfy its obligations to perform hereunder either
through its own employees, agents, or representatives, or through independent
contractors used to provide the Services as if provided directly by DB Servicing
Corporation. DB Servicing Corporation shall be responsible for the actions of
its agents, employees, representatives, or independent contractors providing the
Services.

3. Fees and Payments. The fees for the Services and the schedule and manner for
payment are set forth in Exhibit B, which is attached hereto and incorporated
herein.

4. Disaster Recovery Plan.

A. DB Servicing Corporation shall have in place business continuity and disaster
recovery plan(s) applicable to the performance of the Services rendered by DB
Servicing Corporation (“Disaster Recovery Plan” or “Plan”). The Disaster
Recovery Plan shall comply in all respects with all applicable laws and shall be
provided to Discover Bank upon request.



--------------------------------------------------------------------------------

B. DB Servicing Corporation shall review and, if necessary, update the Plan on
an annual basis or upon request of the Discover Bank. DB Servicing Corporation
shall notify Discover Bank of all material changes to the Plan.

C. DB Servicing Corporation shall periodically (but no less than bi-annually)
test the Disaster Recovery Plan and provide Discover Bank with the results of
each Disaster Recovery Plan test upon request.

D. In the event of a disaster, in addition to performing disaster recovery in
accordance with the Disaster Recovery Plan, DB Servicing Corporation shall
immediately notify Discover Bank of the nature and extent of the disaster and
the location of the recovery center.

E. Except as may be provided in Section 6 below, the occurrence of a disaster
shall not relieve DB Servicing Corporation of its obligation to perform the
Services in accordance with the terms hereof.

5. Audit.

A. DB Servicing Corporation acknowledges that Discover Bank may be subject to
regulation and examination by regulatory agencies (“Regulatory Agencies”). DB
Servicing Corporation shall provide the Regulatory Agencies with access (i) to
any facility or part of a facility at which either DB Servicing Corporation or
any of its subcontractors is performing the Services, (ii) to DB Servicing
Corporation personnel, and (iii) to data and records relating to the Services,
for the purpose of performing audits, examinations and inspections of either DB
Servicing Corporation or any of its subcontractors during the Term and for the
period DB Servicing Corporation is required to maintain records under applicable
law. DB Servicing Corporation shall cooperate fully with regard to examinations
by the Regulatory Agencies. DB Servicing Corporation shall immediately give
Discover Bank notice of any inquiry or communication, whether formal or
informal, by a Regulatory Agency regarding the Services. DB Servicing
Corporation shall provide any and all assistance to Discover Bank to facilitate
any audit of a third party subcontractor of DB Servicing Corporation by a
Regulatory Agency.

B. DB Servicing Corporation shall provide Discover Bank and its auditors
(including internal audit staff and external auditors), inspectors, and such
other representatives as Discover Bank may from time to time designate, access
at all reasonable times upon reasonable advance notice to DB Servicing
Corporation to any facility or part of a facility at which either DB Servicing
Corporation or any of its subcontractors is performing the Services, to DB
Servicing Corporation personnel, and to data, records, policies and procedures
relating to the Services, for the purpose of performing audits, examination and
inspections of either DB Servicing Corporation or any of its subcontractors
during the Term of the Agreement and for the period DB Servicing Corporation is
required to maintain records under applicable law, to examine DB Servicing
Corporation’s performance of the Services and compliance with the terms

 

2



--------------------------------------------------------------------------------

of this Agreement, including (i) practices, policies and procedures;
(ii) systems, equipment and software; (iii) general controls and security
practices and procedures; (iv) disaster recovery and back-up procedures; and
(v) any other matters reasonably requested by Discover Bank. DB Servicing
Corporation will provide Discover Bank with copies of any internal audit reports
reasonably related to the Services or systems or practices that support the
Services upon request.

6. Force Majeure. Neither party shall be liable for any loss, injury, damages,
delay in performance or failure to perform any obligation under this Agreement
to the extent such loss, injury, damages, delay or failure to perform is the
result of causes beyond the control of that party and is without its fault or
negligence, including, but not limited to, acts of God, labor disputes,
governmental regulations or orders, civil disturbance, war conditions, terrorist
acts, riots, explosions, fires or the result of a failure by the other party to
satisfy its obligations under this Agreement, except to the extent such loss,
injury, damages, delay or non-performance is the result of any failure of DB
Servicing Corporation to comply with its obligations set forth in its Disaster
Recovery Plan.

Upon occurrence of any force majeure event, DB Servicing Corporation shall
render the Services in accordance with the emergency service levels and other
conditions as detailed in the Disaster Recovery Plan. Each party to this
Agreement shall also make a good faith effort to mitigate the effects of any
occurrence beyond its control that results in any loss, injury, damages, delay
or failure to perform its obligations under this Agreement.

7. Representations and Warranties of DB Servicing Corporation. DB Servicing
Corporation represents and warrants to Discover Bank that it is a limited
liability company, validly existing and in good standing under the laws of the
State of Delaware, and this Agreement when duly executed and delivered by DB
Servicing Corporation will constitute a legal, valid and binding obligation of
DB Servicing Corporation, enforceable against DB Servicing Corporation in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, liquidation or other similar laws affecting generally the
enforcement of creditors’ rights. DB Servicing Corporation further represents
and warrants to Discover Bank as follows:

A. DB Servicing Corporation has full power and authority to do and perform all
acts contemplated by this Agreement.

B. None of the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated, the fulfillment of, or compliance with, the
terms and provisions hereof, nor the performance of its obligations under this
Agreement will conflict with, or result in a breach of any of the terms,
conditions or provisions of any law applicable to DB Servicing Corporation, the
charter or bylaws of DB Servicing Corporation or of any agreement to which any
DB Servicing Corporation is a party or by which it may be bound.

 

3



--------------------------------------------------------------------------------

C. Prior to the performance of any of its obligations pursuant to this
Agreement, DB Servicing Corporation will have obtained and/or made any consent,
approval, waiver or other authorization of or by, or filing or registration
with, any court, administrative or governmental agency that is required to be
obtained in connection with the execution, delivery or performance by DB
Servicing Corporation, or the consummation by DB Servicing Corporation, of the
transactions contemplated by this Agreement.

8. Representations and Warranties of Discover Bank. Discover Bank represents and
warrants to DB Servicing Corporation as follows:

A. Discover Bank is a corporation duly organized and validly existing under the
laws of the State of Delaware, and this Agreement has been duly authorized,
executed and delivered by Discover Bank and constitutes a legal, valid and
binding obligation of Discover Bank, except as enforcement may be limited by
bankruptcy, insolvency, conservatorship, receivership, liquidation or other
similar laws affecting generally the enforcement of creditors’ rights.

B. None of the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated, the fulfillment of, or compliance with, the
terms and provisions hereof, nor the performance of its obligations hereunder
will conflict with, or result in a breach of any of the terms, conditions or
provisions of law applicable to Discover Bank, or the charter or bylaws of
Discover Bank or of any agreement to which Discover Bank is a party or by which
it may be bound.

C. Prior to the performance of any of its obligations pursuant to this
Agreement, Discover Bank will have obtained and/or made any consent, approval,
waiver or other authorization of or by, or filing or registration with, any
court, administrative or Regulatory Agency that is required to be obtained by
Discover Bank in connection with the execution, delivery or performance by
Discover Bank, or the consummation by Discover Bank, of the transactions
contemplated by this Agreement.

9. Liability and Indemnification.

A. DB Servicing Corporation agrees to be liable for, and to indemnify and hold
harmless Discover Bank from and against, any and all liability, loss, claim,
cost or expense (including court costs and attorneys’ fees) attributable to
(i) a breach of any representation or warranty made by DB Servicing Corporation
pursuant to this Agreement; (ii) willful misconduct or gross negligence of DB
Servicing Corporation; or (iii) any default by DB Servicing Corporation in any
of its obligations or covenants under this Agreement.

B. Discover Bank agrees to indemnify and hold harmless DB Servicing Corporation
from and against any and all liability, loss, claim, cost or expense

 

4



--------------------------------------------------------------------------------

(including court costs and attorneys’ fees) attributable to (i) a breach of any
representation or warranty by Discover Bank pursuant to this Agreement;
(ii) willful misconduct or gross negligence of Discover Bank; or (iii) any
default of Discover Bank in any of its obligations or covenants under this
Agreement.

C. For purposes of Subsections 9(A) and (B), references to DB Servicing
Corporation and Discover Bank shall be deemed to include their affiliates (other
than each other) and any of their employees, agents, representatives and/or
independent contractors of each.

10. Notice. Any notice required to be given hereunder by either party to the
other shall be given in writing by personal delivery or certified mail, return
receipt requested, and shall be effective when received. Every such notice shall
be addressed as follows:

If to DB Servicing Corporation, to:

DB Servicing Corporation

2500 Lake Cook Road

Riverwoods, IL 60015

Attention: Roger Hochschild, President

and, if to Discover Bank, to:

Discover Bank

12 Reads Way

New Castle, Delaware 19720

Attention: Christina Favilla, President

11. Confidentiality.

A. It is understood that, in the performance by DB Servicing Corporation of the
Services, DB Servicing Corporation may have access to private or confidential
information of Discover Bank and Discover Bank’s employees and customers, and
that Discover Bank may have access to confidential information of DB Servicing
Corporation. Each party shall keep, and have its employees, agents and
subcontractors keep, any and all private or confidential information of the
other party strictly confidential and to use such information only for the
purpose of providing the Services or as otherwise agreed to by the other party.
Each party acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Section, the other party will have no adequate
remedy in money or damages and, accordingly, shall be entitled to an injunction
against such breach. However, no specification in this Agreement of a specific
legal or equitable remedy shall be construed as a waiver or prohibition against
any other legal or equitable remedies in the event of a breach of any provision
of this Agreement. Neither party shall provide any private or confidential
information of the other party to unaffiliated third parties pursuant to an
administrative or

 

5



--------------------------------------------------------------------------------

judicial subpoena, summons, search warrant or other governmental order without
providing prior notice to such other party, unless otherwise provided by law or
court order.

B. DB Servicing Corporation and Discover Bank agree that Discover Bank’s
confidential information includes all non-public personal information and other
non-public information regarding Discover Bank’s customers (collectively,
“Customer Information”). DB Servicing Corporation agrees as follows with respect
to Customer Information: (i) DB Servicing Corporation shall exercise a standard
of care in the protection of Customer Information which is consistent with all
applicable laws, rules and regulations; (ii) DB Servicing Corporation shall use
and maintain Customer Information only as necessary for the purpose of providing
the Services for which the Customer Information was disclosed and only in
accordance with applicable law, rule or regulation of any jurisdiction relating
to disclosure or use of Customer Information; and (iii) DB Servicing Corporation
will implement and maintain an appropriate written information security program,
the terms of which shall meet or exceed all applicable legal and regulatory
requirements. In the event that DB Servicing Corporation learns or has reason to
believe that Customer Information of Discover Bank has been disclosed or
accessed by an unauthorized person: (i) it shall immediately give notice of such
event to Discover Bank and cooperate with Discover Bank and the relevant
Regulatory Authorities in the event of litigation or a regulatory inquiry
concerning the disclosure and (ii) it shall immediately take appropriate steps
to ensure that any disclosure of, or unauthorized access to, Customer
Information does not continue and shall inform Discover Bank of steps taken to
address the cause of the disclosure.

C. DB Servicing Corporation’s and Discover Bank’s obligations and agreements
under this Section 11 hereof shall not apply to any information supplied that:
(i) was known to the receiving party prior to the disclosure by the other;
(ii) is or becomes generally available to the public other than by breach of
this Agreement; or (iii) otherwise becomes lawfully available on a
nonconfidential basis from a third party who is not under an obligation of
confidence to the other party.

D. Upon termination of this Agreement, or upon Discover Bank’s written request,
DB Servicing Corporation shall promptly return to Discover Bank the confidential
information of Discover Bank, including Customer Information, which is and shall
remain the property of Discover Bank.

DB Servicing Corporation shall cooperate with Discover Bank to transfer the
Services performed by DB Servicing Corporation back to Discover Bank or to a new
servicing organization as determined by Discover Bank. Upon the return of any
such Discover Bank data, and the transfer of Services, DB Servicing Corporation
shall submit a bill to Discover Bank for the cost incurred by DB Servicing
Corporation in returning such Discover Bank data and coordinating the transfer.
Discover Bank shall pay any such bill within thirty (30) days of the receipt of
such bill.

 

6



--------------------------------------------------------------------------------

12. General Conditions.

A. The validity, construction and performance of this Agreement is governed by
the laws of the State of Delaware, United States of America.

B. All provisions contained in this Agreement extend to and are binding upon the
parties and their respective successors and assigns. This Agreement may not be
assigned by either party without the prior written consent of the other party,
which consent will not be unreasonably withheld.

C. Each paragraph and provision of this Agreement is severable from the entire
Agreement, and if one provision hereof is declared invalid, the remaining
provisions shall nevertheless remain in effect.

D. This document constitutes the entire Agreement between DB Servicing
Corporation and Discover Bank with respect to the Services, and no
representation or statement not contained in this Agreement shall be binding
upon DB Servicing Corporation or Discover Bank as a warranty or otherwise. This
Agreement may not be amended, changed, modified or altered except in writing,
signed by both parties.

E. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall be deemed to
constitute but one and the same instrument.

F. The relationship of DB Servicing Corporation to Discover Bank under this
Agreement is that of independent contractor. Nothing herein contained shall be
construed as constituting a partnership, joint venture or agency between the
parties hereto.

G. No term or provision hereof will be deemed waived, and no variation of terms
or provisions hereof shall be deemed consented to, unless such waiver or consent
shall be in writing and signed by the party against whom such waiver or consent
is sought to be enforced. Any delay, waiver or omission by DB Servicing
Corporation or Discover Bank to exercise any right or power arising from any
breach or default of the other party in any of the terms, provisions or
covenants of this Agreement shall not be construed to be a waiver by DB
Servicing Corporation or Discover Bank of any subsequent breach or default of
the same or other terms, provisions or covenants on the part of the other party.

H. Headings used in this Agreement are for reference purposes only and shall not
be deemed a part of this Agreement.

I. Any exhibit to this Agreement shall be construed as an integral part of this
Agreement to the same extent as if the same had been set forth herein. Any
agreement, schedule, or exhibit referred to herein shall mean such agreement,
schedule,

 

7



--------------------------------------------------------------------------------

or exhibit as amended, restated, supplemented or modified from time to time to
the extent permitted by the applicable provisions thereof and this Agreement.

J. Each defined term shall have the meaning set forth herein and shall be
equally applicable to both the singular and plural forms. The words “including,”
“include” and “includes” shall each be deemed to be followed by the term
“without limitation.” Reference to any statute, rule or regulation means such
statute, rule or regulation as amended and supplemented at the time and from
time to time and includes any successor statute, rule or regulation. Unless
otherwise stated, references to recitals, articles, sections, paragraphs, and
schedules shall be references to recitals, articles, sections, paragraphs and
schedules of this Agreement.

K. The agreements contained in Sections 5, 9, 11 and 12 of this Agreement shall
survive the termination of this Agreement.

13. Effectiveness. This Agreement shall supersede and replace in its entirety
the Amended and Restated Servicing Agreement between DFS Services LLC and
Discover Bank dated as of January 1, 2007.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

DB SERVICING CORPORATION By:  

/s/ Michael F. Rickert

Title:   Vice President DISCOVER BANK By:  

/s/ Christina M. Favilla

Title:   President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES

In addition to services as agreed from time to time by the parties, DB Servicing
Corporation will perform the following services for, or on behalf of, Discover
Bank:

 

  •  

Business management services in support of Discover Bank business lines,
including, without limitation, credit cards, deposits, personal loans and
student loans

 

  •  

Customer Services

 

  •  

Collections

 

  •  

Credit Risk

 

  •  

Other support services



--------------------------------------------------------------------------------

EXHIBIT B

FEES AND PAYMENTS

Discover Bank will pay DB Servicing Corporation in arrears for costs incurred by
DB Servicing Corporation in its role of providing the Services to, or on behalf
of, Discover Bank. Each month, DB Servicing Corporation will determine the
amount of expenses it incurs associated with providing the Services to Discover
Bank and will invoice Discover Bank those costs plus a mark up of up to 5% along
with any applicable sales taxes together with any other agreed upon adjustments.
These amounts may be based on the most recent available estimates provided by DB
Servicing Corporation. If estimates are used, DB Servicing Corporation will
provide a reconciliation of actual to estimated costs to Discover Bank at the
end of the following month. In the event of a difference between the actual and
estimated costs, the parties shall record and settle the amount of such
difference in the following settlement cycle.

Included in the billing of the general categories noted on Exhibit A, DB
Servicing Corporation may bill Discover Bank for various services and supplies
that DB Servicing Corporation obtains from other providers in connection with
servicing Discover Bank’s customers. The amounts charged will be equal to the
amount paid by DB Servicing Corporation, plus a mark up of up to 5% to reflect
the benefit of DB Servicing Corporation’s management of the relationships with
these other providers, along with any applicable sales taxes together with any
other agreed upon adjustments.